Citation Nr: 1207956	
Decision Date: 03/01/12    Archive Date: 03/16/12

DOCKET NO.  07-24 837	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Los Angeles, California


THE ISSUE

Entitlement to service connection for a psychiatric disorder, including posttraumatic stress disorder (PTSD), depression, anxiety, and nightmares.


REPRESENTATION

Appellant represented by:	California Department of Veterans Affairs


WITNESS AT HEARING ON APPEAL

The Appellant-Veteran


ATTORNEY FOR THE BOARD

Ann L. Kreske, Associate Counsel

INTRODUCTION

The Veteran served on active duty from November 1967 to October 1969. 

This appeal to the Board of Veterans' Appeals (Board) is from a February 2008 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Los Angeles, California. 

In September 2009, as support for this claim and another he also had appealed, the Veteran testified at a hearing at the RO before the undersigned Veterans Law Judge of the Board, also commonly referred to as a Travel Board hearing.  

The Board subsequently issued a decision in January 2010 denying the other claim the Veteran also had appealed, for service connection for bilateral hearing loss, but instead remanding this remaining claim for service connection for a psychiatric disorder for further development and consideration.  The Appeals Management Center (AMC) since has completed this additional development but continued to deny this remaining claim in a January 2012 supplemental statement of the case (SSOC).  So this claim is again before the Board.

FINDING OF FACT

The evidence is in relative equipoise - meaning about evenly balanced for and against the claim - as to whether the Veteran has PTSD on account of a traumatic event ("stressor") during his military service.

CONCLUSION OF LAW

Resolving all reasonable doubt in his favor, the Veteran has PTSD due to a stressor in service.  38 U.S.C.A. §§ 1110, 1154, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.303, 3.304 (2011).


REASONS AND BASES FOR FINDING AND CONCLUSION

I.  The Duties to Notify and Assist

As provided by the Veterans Claims Assistance Act (VCAA), VA has duties to notify and assist a claimant in substantiating a claim for VA benefits.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2011).  Proper notice from VA must inform the claimant of any information and medical or lay evidence not of record:  (1) that is necessary to substantiate the claim; (2) that VA will obtain and assist the claimant in obtaining; and (3) that the claimant is expected to provide.  38 C.F.R. § 3.159(b)(1); Quartuccio v. Principi, 16 Vet. App. 183 (2002). 

These VCAA notice requirements apply to all five elements of a service-connection claim:  (1) Veteran status; (2) existence of a disability; (3) a connection between the Veteran's service and the disability; (4) degree of disability; and (5) effective date of the disability.  See Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006), aff'd sub nom. Hartman v. Nicholson, 483 F.3d 1311 (2007).  Further, this notice must include information that a "downstream" disability rating and an effective date for the award of benefits will be assigned if service connection is granted.  Id., at 486.  

Here, since the Board is granting this claim, in full, there is no need to discuss whether there has been compliance with the notice and duty to assist provisions of the VCAA because even if, for the sake of argument, there has not been, this ultimately is inconsequential and, therefore, at most nonprejudicial, i.e., harmless error.  See 38 C.F.R. § 20.1102.  See also Shinseki v. Sanders, 129 S. Ct. 1696 (2009) (clarifying that VCAA notice and assistance errors are not presumptively prejudicial, rather, determined on a case-by-case basis, and that, as the pleading party attacking the agency's decision, the Veteran, not VA, has this evidentiary burden of proof of not only showing there is a VCAA notice or assistance error, but also that it is unduly prejudicial - meaning outcome determinative of the claim).  There simply is no such possibility in this instance.

Nevertheless, suffice to say the Veteran was provided notice of the VCAA with respect to his claim in a letter dated in August 2007.  The letter indicated the types of information and evidence necessary to substantiate a claim for service connection for PTSD and explained the division of responsibility between him and VA in obtaining this supporting evidence, including the information needed to obtain lay evidence and both private and VA medical treatment records.  Moreover, that August 2007 VCAA letter provided him notice that a "downstream" disability rating and an effective date would be assigned if service connection eventually was granted, as Dingess requires.  Thus, he has received all required notice.

Consider, as well, that the RO issued that August 2007 VCAA notice letter prior to initially adjudicating his claim in the February 2008 decision now on appeal, so in the preferred sequence.  Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. App. 112, 120 (2004) (Pelegrini II).  Thus, there is no timing error with regards to the provision of that August 2007 VCAA notice letter since it preceded the initial adjudication of the claim.  And even had, per chance, it not, VA would only have needed to provide all necessary notice and then readjudicate the claim, such as in a statement of the case (SOC) or supplemental SOC (SSOC), to in turn rectify ("cure") the timing defect in the provision of the notice.  See Mayfield v. Nicholson, 499 F.3d 1317, 1323 (Fed. Cir. 2007) (Mayfield IV); Prickett v. Nicholson, 20 Vet. App. 370, 376 (2006).  In that eventuality, the intended purpose of the notice would not have been frustrated and the Veteran still would have been given ample opportunity to participate effectively in the adjudication of the claim.

And as for the duty to assist, the RO and AMC obtained the Veteran's service personnel records (SPRs), service treatment records (STRs), and VA evaluation and treatment records.  He and his representative also have submitted lay statements, as well as statements from his counselors in support of the claim.  And he has been provide a VA compensation examination and provided an opportunity to testify before the undersigned Veterans Law Judge in support of the claim.  Thus, as there is no indication that any other relevant evidence remains outstanding, the duty to assist has been met.  38 U.S.C.A. § 5103A.

II.  Service Connection for PTSD

The Veteran claims that he developed PTSD as a result of stressful events he experienced while serving in the Republic of Vietnam from November 1968 to October 1969.  In particular, he claims that he was caught up in many ambushes and came under many rocket and mortar attacks while serving in Da Nang and the Mekong Delta, where he worked on a landing craft utility boat that delivered ammunition to infantry outfits.  For the reasons and bases set forth below, the Board will resolve all reasonable doubt in his favor and grant his claim.

Service connection may be granted if it is shown the Veteran suffers from a disability resulting from an injury sustained or a disease contracted in the line of duty during active military service, or for aggravation during service of a pre-existing condition beyond its natural progression.  38 U.S.C.A. §§ 1110, 1153; 38 C.F.R. §§ 3.303(a), 3.306.

To establish entitlement to service connection, there generally must be:  (1) competent and credible evidence confirming the Veteran has the claimed disability - or, at minimum, showing he at least has since the filing of the claim; (2) competent and credible evidence of in-service incurrence or aggravation of a relevant disease or injury; and (3) competent and credible evidence of a nexus or link between the in-service injury or disease and the current disability.  Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004), citing Hansen v. Principi, 16 Vet. App. 110, 111 (2002). 

To establish entitlement to service connection for PTSD, in particular, there must be:  (1) medical evidence diagnosing this condition in accordance with38 C.F.R. § 4.125(a); (2) credible supporting evidence that the claimed in-service stressor actually occurred; and (3) medical evidence of a link between current symptomatology and the claimed in-service stressor.  38 C.F.R. § 3.304(f).  See also Cohen v. Brown, 10 Vet. App. 128 (1997). 

A "clear" diagnosis of PTSD is no longer required.  Rather, as mentioned, a diagnosis of PTSD need only be in accordance with 38 C.F.R. § 4.125(a), which simply mandates that, for VA compensation purposes, all mental disorder diagnoses must conform to the Fourth Edition of the American Psychiatric Association's Diagnostic and Statistical Manual for Mental Disorders (DSM-IV).  See 38 C.F.R. § 3.304(f).   The U.S. Court of Appeals for Veterans Claims (Court/CAVC) has taken judicial notice of the mental health profession's adoption of the DSM-IV as well as its more liberalizing standards to establish a diagnosis of PTSD.  The Court acknowledged the change from an objective "would evoke . . . in almost anyone" standard in assessing whether a stressor is sufficient to trigger PTSD to a subjective standard (e.g., whether a person's exposure to a traumatic event and response involved intense fear, helplessness, or horror).  Thus, as noted by the Court, a more susceptible person could have PTSD under the DSM-IV criteria given his or her exposure to a traumatic event that would not necessarily have the same effect on "almost everyone."  Cohen, 10 Vet. App. 128, 140-141 (1997).

In adjudicating a claim for PTSD, the evidence necessary to establish the occurrence of a stressor during service to support this diagnosis varies depending on whether the Veteran "engaged in combat with the enemy."  Hayes v. Brown, 5 Vet. App. 60, 66 (1993).  If it is shown through military citation or other appropriate evidence that a Veteran engaged in combat with the enemy, and the claimed stressors are related to combat, the Veteran's lay testimony regarding the reported stressors must be accepted as conclusive evidence of their actual occurrence, provided the testimony is found to be satisfactory, e.g., credible and "consistent with the circumstances, conditions, or hardships of such service."  In such cases, no further developmental or corroborative evidence is necessary.  38 C.F.R. § 3.304(f)(2).  See also 38 U.S.C.A. § 1154(b) and 38 C.F.R. § 3.304(d).   

On the other hand, under prior regulations, if there was no combat experience, or if there was a determination that the Veteran had engaged in combat, but that the claimed stressor was unrelated to that combat, then there needed to be independent evidence corroborating his statement as to the occurrence of the claimed stressor. Doran v. Brown, 6 Vet. App. 283, 288-289 (1994).  His testimony, by itself, could not, as a matter of law, establish the occurrence of a non-combat stressor.  Dizoglio v. Brown, 9 Vet. App. 163, 166 (1996).  Instead, the record needed to contain service records or other corroborative evidence substantiating or verifying his testimony or statements as to the occurrence of the claimed stressors.  See West (Carlton) v. Brown, 7 Vet. App. 70, 76 (1994); Zarycki v. Brown, 6 Vet. App. 91, 98 (1993).  Moreover, a medical opinion diagnosing PTSD did not suffice to verify the occurrence of the claimed in-service stressors.  Cohen v. Brown, 10 Vet. App. 128, 142 (1997).  That is to say, proof of the actual occurrence of a claimed stressor could not consist solely of after-the-fact medical nexus evidence.  Moreau v. Brown, 9 Vet. App. 389, 395-396 (1996).

Just because a physician or other health professional accepted appellant's description of his or her experiences as credible and diagnosed appellant as suffering from PTSD did not mean the Board, in turn, was required to grant service connection for PTSD.  Wilson v. Derwinski, 2 Vet. Ap. 614, 618 (1992).  The Board was not required to accept an appellant's uncorroborated account of his or her active service experiences.  See Swann v. Brown, 5 Vet. App. 229 233 (1993); Wood v. Derwinski, 1 Vet. App. 190, 192 (1991). 

All of that said, however, a stressor need not have been corroborated in every detail.  Suozzi v. Brown, 10 Vet. App. 307, 311 (1997).  See, too, Pentecost v. Principi, 16 Vet. App. 124 (2002).

Moreover, more recently, as of July 13, 2010, VA amended its rules for adjudicating disability compensation claims for PTSD contained at 38 C.F.R. § 3.304(f) to relax the evidentiary standard for establishing the required in-service stressor in certain cases.  See 75 Fed. Reg. 39843 (July 13, 2010).  This revision adds to the types of claims that VA will accept through credible lay testimony, alone, as being sufficient to establish the occurrence of an in-service stressor without undertaking other development to verify the Veteran's account.  VA's specific PTSD regulation, 38 C.F.R. § 3.304(f), previously only authorized VA to accept statements from Veterans who served in combat, as denoted by combat-related awards or decorations or other evidence sufficient to establish participation in combat, as sufficient to accept the occurrence of the claimed 
in-service stressor.  VA later amended its PTSD regulations to also accept the statements of Veterans who are former prisoners-of-war (POWs) and those with an in-service diagnosis of PTSD as sufficient to establish occurrence of an in-service stressor if they are consistent with the places, types, and circumstances of service.  Still another amendment was to relax the type and amount of evidence needed to substantiate a claim that is predicated on personal or sexual assault.  Indeed, in this latter type of claim, there is an exception to the rule announced in Moreau, permitting after-the-fact medical nexus evidence to etiologically link a PTSD diagnosis to an incident during the Veteran's military service.  See YR v. West, 11 Vet. App. 393, 399 (1998); Patton v. West, 12 Vet. App. 272, 279-280 (1999).  The Board also is required to consider evidence of behavior changes, etc., as credible indications a claimed personal or sexual assault stressor occurred. 

The primary result of the most recent amendment of 38 C.F.R. § 3.304(f)(3) is the elimination of the requirement for corroborating evidence of the claimed in-service stressor if it is related to the Veteran's "fear of hostile military or terrorist activity."  The new regulatory provision requires that:  (1) a VA psychiatrist or psychologist, or contract equivalent, confirm that the claimed stressor is adequate to support a diagnosis of PTSD; (2) the claimed stressor is consistent with the places, types, and circumstances of the Veteran's service; and (3) the Veteran's symptoms are related to the claimed stressor.

This regulation amendment, however, has no impact on PTSD stressors experienced during combat, while interned as a POW, or as the result of personal/sexual assault because claims predicated on these other bases already have their own set of defined exceptions to the pleading requirements.  See 38 C.F.R. § 3.304(f)(2), (f)(4), and (f)(5), respectively.  There equally is no application to cases where there was a diagnosis of PTSD during service, see 38 C.F.R. § 3.304(f)(1), also keeping in mind that VA did not even adopt the PTSD nomenclature until 1980 or thereabouts, so not until well after the Veteran's military service already had ended in 1969.


In this particular case, however, there is conflicting medical evidence as to whether the Veteran actually has PTSD.  Pursuant to the Board's January 2010 remand directive, he was provided a VA compensation examination to determine whether he has this condition and, if so, whether it is related to a verified stressor in service.

This mental status evaluation was performed by a VA psychologist in December 2011.  During the interview, the examiner noted the Veteran's reported stressor of being caught in a number of ambushes as he rode river boats delivering ammunition to up-river units and getting shelled by mortars and rockets.  He also reportedly saw civilian women and children, as well as American troops, wounded and killed, and could still smell "the burning of flesh."  As well, he stated that his unit's transportation duties also included ferrying wounded troops, and that his initial PTSD symptoms had included insomnia, "horrible thoughts and dreams of Vietnam", social isolation, and the breakup of his marriage.

The examiner also noted that, in September 2011, the Veteran's reported stressor had been verified, as it was reflected in his SPRs that he had served with the 329th Transportation Company, which was confirmed to be a heavy boat transportation company that operated in an area that would have been subject to mortar attacks.  According to the holdings in Suozzi and Pentecost, the mere fact that the Veteran was stationed with a unit that was present while those enemy attacks occurred strongly suggests that he was, in fact, exposed to those attacks.  In other words, his presence with the unit at the time those attacks occurred corroborates his statement that he experienced those attacks personally.  Thus, the occurrence of this claimed stressor was conceded.

This VA examiner indicated this stressor met Criterion A for a diagnosis of PTSD; however, he also indicated the Veteran failed to meet any of the DSM-IV "C" criteria, which required that three of the criteria listed be met for a diagnosis of syndromal PTSD.  Moreover, his completed PTSD Checklist (Military Version) resulted in a score of 35, which is below the cutoff of 50 for a diagnosis of military PTSD.  This VA examiner therefore determined the Veteran did not meet the criteria for a diagnosis of syndromal PTSD under DSM-IV.

Instead, this examiner diagnosed Partner Relational Problem, but also indicated it was unrelated to the Veteran's military stressors, so also not a service-connected disability.  See Clemons v. Shinseki, 23 Vet. App. 1 (2009) (requiring consideration of all mental disorder diagnoses, not just of PTSD).  This examiner acknowledged the Veteran had been diagnosed with, and treated for, chronic PTSD with psychotherapy only, between 2009 and early 2011.  However, as seen from the results during this current examination, he had failed to meet the criteria for 
DSM-IV syndromal PTSD, as his PTSD Checklist score was well below the threshold needed for military PTSD and his Global Assessment of Function (GAF) score was 70, reflecting only mild impairments.

This VA examiner's opinion notwithstanding, the fact remains that there is other evidence in the file indicating the Veteran has this required diagnosis of PTSD, and according to the holding in Cohen v. Brown, 10 Vet. App. 128 (1997), this diagnosis presumably was in accordance with the DSM-IV criteria, both in terms of the adequacy and sufficiency of the stressors claimed.  Therefore, given the concession of at least one of the stressors that apparently formed the basis of this diagnosis as having occurred, it is not only as likely as not the Veteran has the required DSM-IV diagnosis of PTSD, but also as likely as not this diagnosis is a result or consequence of an established stressor during his military service.  And in this circumstance he is given the benefit of the doubt regarding each of these material determinations.  38 C.F.R. § 3.102, indicating that where there exists "an approximate balance of positive and negative evidence regarding the merits of an issue material to the determination of the matter," the Veteran shall prevail upon the issue).  See also Alemany v. Brown, 9 Vet. App. 518, 519 (1996) (indicating that an "absolutely accurate" determination of etiology is not a condition precedent to granting service connection, nor is "definite" or "obvious" etiology; rather, this need only be an as likely as not proposition).


This other evidence supporting this diagnosis and its attribution to his military service includes a June 2008 VA psychiatric assessment listing a diagnosis of PTSD based on his military service.  The stressors cited as cause for this diagnosis involved him coming under enemy fire and witnessing the deaths of fellow soldiers while distributing ammunition on a boat, and experiencing fear of death.

Letters from the Veteran's counselor at the local Vet Center, dated in October 2007 and March 2008, also confirm  he has received counseling at that Vet Center since July 2007 for the same traumatic events he reported during his December 2011 VA compensation examination.  His symptoms included daily sleep disturbances and intrusive thoughts that negatively affected his ability to concentrate and interfered with his ability to work.

The file also contains a September 2009 letter from the Veteran's treating social worker in the East L.A. PTSD treatment program.  This social worker stated that the Veteran was screened for, and enrolled in, the PTSD treatment program in March 2009 and has attended therapy sessions on a monthly basis since enrollment.  He also was seen regularly by the program director and psychiatrist.  This social worker noted the Veteran had reported the same stressors in service that he previously had reported, thus meeting Criterion A for PTSD.  The social worker also noted the Veteran met Criteria B and C for PTSD, as well, due to his experiences of nightmares and frequent intrusive memories of the stressors, as well as reports of frequent and pervasive feelings of being emotionally numb, making it difficult to maintain intimate relationships.  Further, according to this social worker, the Veteran met Criterion D for PTSD, as he had difficulty with concentration.  This social worker concluded that, based on his and the treating psychiatrist's professional opinions, these symptoms were a direct result of the Veteran's service experiences.  

The record also contains numerous VA outpatient treatment records, dating from June 2008 to April 2011, showing ongoing evaluation and treatment for chronic PTSD.

Certainly then, the medical and other evidence supporting the claim is at least as probative as the evidence against the claim.  So resolving all reasonable doubt in the Veteran's favor, there is reason or justification for granting his claim.  See Ashley v. Brown, 6 Vet. App. 52, 59 (1993), citing 38 U.S.C.A. § 5107(b).


ORDER

The claim for service connection for PTSD is granted.



____________________________________________
KEITH W. ALLEN
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


